DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the filing of 05/20/2022. 
Claims      1, 2,  4, 6 - 9, 11, and 13 - 15  have been amended by Applicant.
Claims      3 and 10  were previously presented by Applicant.
Claims      5 and 12    remain as original. 
Claims      16 - 19   are new.
Claims      1 - 19  are pending  and have been examined.
THIS ACTION IS MADE FINAL.	

Allowable Subject Matter
Claims 1 - 19 as noted below have had all prior rejections under 35 USC 102 / 103 withdrawn. These claims would be allowable if rewritten or amended to overcome present rejection(s) under 35 U.S.C. 101; 112 (a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph; and 112 (b) or 35 U.S.C. 112 (pre-AIA ) 2nd paragraph, set forth in this Office action. The 35 USC 103 rejection was withdrawn and remains withdrawn because the references individually and in combination constituting the closest prior art of record (Tamminaro in view of Rodriguez) fail to teach or render obvious the claim limitations above.  



Response to Arguments

The 35 USC 103 rejection of all claims was previously withdrawn in the office action of 01/20/2022. The new claims 16 - 19 do not alter this decision. 
The rejection pursuant to 35 USC 101 was previously withdrawn in the Final office action of 07/23/2021. Upon further review however, the said rejection was again made in the non-final office action of 01/20/2022.  The rejection is presently maintained.
With regard to the limitations of the amended claim set properly filed on 05/20/2022 (containing three new claims), Applicant argues that claims  1 - 19 are patent eligible under 35 USC 101 because they meet the analysis set forth by the Supreme Court. Remarks 9. Examiner respectfully disagrees.  The subject claims noted were analyzed using the 2019 PEG guidelines and are still considered ineligible under 35 USC 101.. The subject claims are not eligible under 35 USC 101 because they do not meet the requirements of the test set forth by the Supreme Court. Step 1 is met because the claims are directed towards one of the four statutory categories; Part 2A-Prong1 of the test is trying to evaluate if the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG);  Part 2A-Prong 2 is to evaluate whether the subject claims recite additional elements that integrate the exception into a practical application, and, lastly, Part 2B checks whether the amount to significantly more than the abstract idea. A detailed and formal analysis pursuant to 35 USC 101 as the same applies to the amended claim set will follow below.
As respects 35 USC 101, the claims as a whole amount to a drafting effort designed to monopolize the exception.  The additional limitations when taken individually and in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. Accordingly, the claim(s) recite an abstract idea. A detailed and formal analysis pursuant to 35 USC 101 as the same applies to the specifics of the amended claim set will follow below. 
Applicant begins its arguments by citing a long section of claim 1 as amended. Remarks 9 - 10. Based on this citation, Applicant concludes that, even if the invention is directed to an abstract idea, the invention nonetheless provides a practical application which defeats the 35 USC 101 (Alice Type) rejection. Examiner respectfully disagrees. The abstract idea previously set forth by examiner, which remains is:
Authenticating a user transaction whilst user obtains additional account information.
Applicant argues that the claims are not just a drafting effort designed to monopolize the judicial exception. Remarks 10. Examiner respectfully disagrees. Apart from Applicant further citing claim based storages and rules, Applicant does not spell out what the technical advantage actually is. 
Applicant argues that the generic computer hardware cited by examiner was not considered as a whole. Remarks 10 - 11. Applicant has further added in its last claim amendment an authentication server and an account ID information data structure.  Applicant argues that the combination of the above said generic computer components cause the judicial exception to have a meaningful limit. Remarks 11. Examiner respectfully disagrees. Applicant has not set forth just what this limit is.
Applicant argues that the invention uses standard identification/ authorization channels not only for a transaction, but also for selecting / executing a plurality of functions using different PIN's. Remarks 11. While this argument could certainly be interesting per 35 USC 101, is it unclear which facts in the disclosure actually support this argument. If Applicant wishes to explore this argument further, and/or if Applicant can point to where in the disclosure that this claimed method, etc., amounts to a time and/or computer capacity savings / imporvement, then the examiner is always willing to schedule a telephone interview to discuss the same. At this point, the above argument is not supported.
Applicant again cites long sections of claim language, Remarks 11, to argue that 
the payment card in combination with the various PIN's used to trigger different functions  combine to defeat the 35 USC 101 rejection. Remarks 12.  Applicant even cites various long  sections of the specification to support this argument. Remarks 12. Examiner respectfully disagrees. This is actually a redundant point, already addressed above.
Applicant lastly argues that, notwithstanding the examiner's above conclusion on Step 2A, part 2, of the PEG analysis, that the invention ought not be rejected per 35 USC 101 because it amounts to significantly more than its alleged abstract idea. Remarks 13. Applicant reminds us that generic computer hardware might still combine to provide significant computer functionality that is not well understood, routine, nor conventional, Remarks 14. Namely, Applicant argues that a payment card which can be used for multiple functions utilizing different PIN's is not well understood, routine, nor conventional. Whatever the merits of Applicant argument, examiner made no such previous "well understood, etc." argument in rejecting the claims per 35 USC 101, and does not here. That said, it enough that examiner previously rejected the application under Step 2B of the PEG analysis reasoning expressly that the application was simply a computer driven automation of a known abstract idea.

Claim Rejections - 35 USC § 101

35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims  1 - 19 are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is directed to a method (process), independent claim 8 is directed to a system (machine), and independent claim 15 is directed to a non-transitory computer readable medium (composition), which are all statutory categories of invention pursuant to 35 USC 101. (Step 1: YES, the independent claims all fall within a statutory category).
Note that the claims as amended are mirrored as follows: 1,8,15     2,9      3,10,      4,11       5,12      6,13   and   7,14. New claims 16 - 19 were added by amendment. For the purposes of 35 USC 101, independent method claim set 1 - 7 is below analyzed per 35 USC 101 as it sufficiently represents claim set 7 - 14 (system) and claim 15 (CRM).
Independent Claim 1 essentially recites, in part, the limitations of:
receiving payment card account data; determining whether the data matches an authentication key(s) associated with a function(s); authorizing  a transaction; transmitting data corresponding to an identifier; selecting and implementing a function.  
The independent claim(s) above noted recites the abstract idea of:
Authenticating a user transaction whilst user obtains additional account information.
The above independent claim limitation, under its broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include a commercial interaction such as sales activities or business relations. The limitation thus falls within the “Certain Methods of Organizing Human Activity”  grouping of abstract ideas. The activity set forth in the amended claims can be comparatively performed by a human. For example, a transaction conducted at a point of sale could have the cashier take certain identifying and authenticating information directly from the customer for authorization purposes, then take additional information from consumer which would allow it to access account history. (Step 2A - Prong 1: YES. The independent claims recite an abstract idea).
The above cited independent claim limitations do not integrate the abstract idea into a practical application because those limitations simply apply generic computer components to the recited abstract idea. They otherwise attempt to use a computer as a tool to perform the abstract idea as above noted. The above   processor, authentication engine, terminal device, database, and non-transitory computer usable medium, authentication engine server, and an account ID information data structure limitations of the independent claim(s) are all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). They amount to no more than mere instructions to perform the judicial exception (abstract idea) by applying generic computer components to it. The recitation of generic computer components in a claim do not necessarily preclude that claim from reciting an abstract idea. The independent claims' additional elements do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and those additional elements are also set forth at a high level of generality. The independent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the independent claims do not integrate the abstract idea into a practical application).
The independent claims also lack any additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware amount to no more than mere instructions to perform the judicial exception by applying generic computer components to it. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. The additional elements of the independent claims do not change the outcome of the analysis.  Claims 1, 8, and 15 are not patent eligible. 
Dependent  claims     2, 3, 4, 5, 6, 7, 9, 10, 11, 12, 13, and 14  (and new claims 16 - 19)  further articulate the abstract idea set forth in the independent claim(s) by further reciting the limitations of: 
wherein the transmitted financial history information is displayed ... at the terminal device (2,9); wherein selection of the predefined function from among the first and second predefined functions is based exclusively on the association between the selected predefined function and the authentication key that has been matched with the received user authentication information (3,10); wherein the financial history information is retrieved from at least one of a card network database and an acquirer network database (4,11); wherein the financial history information comprises data retrieved from both the card network database and the acquirer network database (5,12); wherein responsive to selection of the second designated function, a service fee associated with transmission of financial history information is charged to the payment card, and a first share of the service fee is credited to the card network and a second share of the service fee is credited to the issuer network (6,13), and wherein responsive to selection of the second designated function, a service fee associated with transmission of financial history information is charged to the payment card (7,14); receiving information (claim 16); using biometric information for authentication (claim 17); using different authentication techniques (claim 18); using alphanumeric and biometric "keys" (claim 19).
As above, all claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. This Application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. The above noted non-computer related elements do not change the outcome of the analysis, as they all depend from said independents and they simply further limit ways which the abstract idea may be performed.  (Step 2B: NO. The claims do not provide significantly more than the judicial exception).

Claims 1 - 19 are rejected pursuant to 35 USC 101.

 



Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The following prior art made of record is considered pertinent to applicant's disclosure:
Tamminaro (WO2008027621) - A mobile payment platform and service provides a fast, easy way to make payments by users of mobile devices. The platform also interfaces with nonmobile channels and devices such as e-mail, instant messenger, and Web. In an implementation, funds are accessed from an account holder s mobile device such as a mobile phone or a personal digital assistant to make or receive payments. Financial transactions can be conducted on a person-to-person (P2P) or person-to-merchant (P2M) basis where each party is identified by a unique indicator such as a telephone number or bar code. Transactions can be requested through any number of means including SMS messaging, Web, e-mail, instant messenger, a mobile client application, an instant messaging plug-in application or widget. The mobile client application, resident on the mobile device, simplifies access and performing financial transactions in a fast, secure manner. (an English copy of this document is provided in the file wrapper).
Rodriguez (US20150106274A1) - A method, non-transitory computer readable medium, and apparatus for authorizing a credit card transaction are disclosed. For example, the method receives a request to validate a transaction with a vendor using a credit card account, sends a request to an owner of the credit card account for a personal identification number (PIN) associated with the credit card account, wherein the PIN comprises one or more parameters, receives the PIN, determines that the PIN matches one of one or more PINs that were generated and associated with the credit card account and that each one of the one or more parameters associated with the PIN is met by the transaction and authorizes the transaction with the vendor using the credit card account.
Villa-Real (US20160012445A1) - All-in-one wireless mobile telecommunication devices, methods and systems providing greater customer-control, instant-response anti-fraud/anti-identity theft protections with instant alarm, messaging and secured true-personal identity verifications for numerous registered customers/users, with biometrics and PIN security, operating with manual, touch-screen and/or voice-controlled commands, achieving secured rapid personal/business e-banking, e-commerce, accurate transactional monetary control and management, having interactive audio-visual alarm/reminder preventing fraudulent usage of legitimate physical and/or virtual credit/debit cards, with cheques anti-forgery means, curtailing medical/health/insurance frauds/identity thefts, having integrated cellular and/or satellite telephonic/internet and multi-media means, equipped with language translations, GPS navigation with transactions tagging, currency converters, with or without NFC components, minimizing potential airport risks/mishaps, providing instant aid against school bullying, kidnapping, car-napping and other crimes, applicable for secured military/immigration/law enforcements, providing guided warning/rescue during emergencies and disasters.
Kelley (US20060157553A1) - A secure credit card provides for secure transactions by users other than a holder of the secure credit card by providing storage for additional personal identification numbers (PINs) for authorized users. Transactions for authorized users may be controlled in accordance with individual user profiles stored in the secure credit card and which may be freely and flexibly established in regard to transaction amount, merchant restrictions and the like in response to recognition of a PIN corresponding to a holder of the secure credit card to whom the card is issued.
Sultan (US20190164161A1) - A method and device for financial institutions is provided, comprising a standard bank management computer incorporating a code generator and code reader, software for creating ancillary escort account allowing customer to share the escort/ancillary account with other users. Furthermore, the system will enable customers to add and delete authorized users at any time, to manage the account, and to perform secure anonymous transactions online without disclosing any personal information.
Kane (US20050049969A1) -  This invention is a method of establishing and associating personal identification information to a checking account so that the personal identification information must be entered by the customer, the personal identification information and checking account information transmitted to a remote location for verification, and then a verification message sent from the remote location to the merchant at the point of presentment before the check is accepted by the merchant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850. The examiner can normally be reached 9 - 5, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/MATTHEW COBB/Examiner, Art Unit 3698          


/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698